[Cite as Gantous v. Basing, 2022-Ohio-3001.]



               IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                 GEAUGA COUNTY

JOSEPH D. GANTOUS,                                CASE NO. 2021-G-0005

                Plaintiff-Appellee/
                Cross-Appellant,                  Civil Appeal from the
                                                  Court of Common Pleas
        -v-

SHEILA M. BASING,                                 Trial Court No. 2018 DC 000017

                Defendant-Appellant/
                Cross-Appellee.


                                               OPINION

                                 Decided: August 29, 2022
                 Judgment: Affirmed in part and reversed in part; remanded


Annette C. Trivelli, 147 Bell Street, Suite 201, Chagrin Falls, OH 44022 (for Plaintiff-
Appellee/Cross-Appellant).

Frank R. Brancatelli, 7318 Gallant Way, Painesville, OH 44077 (for Defendant-
Appellant/Cross-Appellee).


THOMAS R. WRIGHT, P.J.

        {¶1}    This matter is before us on the appeal of Sheila M. Basing (“Sheila”) and

the cross-appeal of Joseph D. Gantous (“Joseph”) from the trial court’s judgment

overruling objections to the magistrate’s decision and granting the parties a divorce. The

judgment is affirmed in part and reversed in part, and the matter is remanded to the trial

court for further proceedings.

        {¶2}    The parties were married in 2000 and have two children together, both of

whom are now emancipated. Sheila also has a child from a previous marriage.
         {¶3}   Joseph filed for divorce in 2018. A bench trial was held before a magistrate,

following which the parties submitted written closing arguments. The magistrate issued

his decision in July 2020. The magistrate determined values for the parties’ marital

assets, of which he recommended awarding to Joseph a total value of $65,150.00 and to

Sheila a total value of $126,696.00. To equalize the award, the magistrate recommended

a distributive award in favor of Joseph in the amount of $30,773.00 and that Sheila also

transfer to Joseph a bank account with the value of $18,108.00.              The magistrate

additionally determined that there was insufficient evidence to conclude that either party

had committed financial misconduct. Other magistrate recommendations were that each

party retain his or her own OPERS retirement annuity as his or her separate property,

free from any claim by the other; that neither party is entitled to spousal support; and that

Sheila pay $10,000.00 in attorney’s fees to Joseph.

         {¶4}   Both parties filed objections to the magistrate’s decision, which the trial

court overruled. The court adopted the magistrate’s decision in full (with one modification

as to the date of the marriage) and granted the parties a divorce on March 10, 2021.

From the divorce decree, Sheila advances six assignments of error; Joseph advances

three.

         {¶5}   The parties’ first assigned errors both challenge the trial court’s failure to

find that the other had engaged in financial misconduct, each arguing that the other

intentionally failed to disclose financial information:

                [Sheila 1.] The trial court erred to the prejudice of the
                defendant-appellant, Sheila M. Basing when it failed to find
                that plaintiff-appellee had engaged in willful financial
                misconduct by failing to state his total income as required
                pursuant to R.C. 3105.171(E)(3) precluding the Magistrate


                                               2

Case No. 2021-G-0005
              from considering the award of spousal support because of the
              disparity of the parties’ income.

              [Joseph 1.] The trial court erred as a matter of law and
              abused its discretion in its failure to find financial misconduct
              on the part of appellant/cross-appellee, Sheila M. Basing
              pursuant to O.R.C. 3105.171(E).

       {¶6}   The burden of proving financial misconduct rests with the complaining

spouse. Davis v. Davis, 11th Dist. Geauga No. 2011-G-3018, 2013-Ohio-211, ¶ 104. In

this context, the term “financial misconduct” includes “the dissipation, destruction,

concealment, nondisclosure, or fraudulent disposition of assets[.]” R.C. 3105.171(E)(4).

“‘Financial misconduct implies some type of wrongdoing which results in the offending

spouse either profiting from the misconduct or intentionally defeating the other spouse’s

distribution of marital assets.’” (Citations omitted.) Cianfaglione v. Cianfaglione, 11th

Dist. Lake No. 2017-L-134, 2019-Ohio-71, ¶ 51, quoting Chattree v. Chattree, 2014-Ohio-

489, 8 N.E.3d 390, ¶ 18 (8th Dist.); Calkins v. Calkins, 2016-Ohio-1297, 62 N.E.3d 686,

¶ 15 (11th Dist.) (all acts listed in the statute contain some element requiring “wrongful

scienter”).

       {¶7}   Pertinently, “[t]he court shall require each spouse to disclose in a full and

complete manner all marital property, separate property, and other assets, debts, income,

and expenses of the spouse.” R.C. 3105.171(E)(3). “If a spouse has substantially and

willfully failed to disclose marital property, separate property, or other assets, debts,

income, or expenses as required under division (E)(3) of this section, the court may

compensate the offended spouse with a distributive award or with a greater award of

marital property not to exceed three times the value of the marital property, separate




                                             3

Case No. 2021-G-0005
property, or other assets, debts, income, or expenses that are not disclosed by the other

spouse.” R.C. 3105.171(E)(5).

       {¶8}   “‘“The time frame in which the alleged misconduct occurs may often

demonstrate wrongful scienter, i.e., use of marital assets or funds during the pendency of

or immediately prior to filing for divorce.”’” Calkins at ¶ 16, quoting Lindsay v. Lindsay,

6th Dist. Sandusky No. S-11-055, 2013-Ohio-3290, ¶ 21, quoting Jump v. Jump, 6th Dist.

Lucas No. L-00-1040, 2000 WL 1752691, *5 (Nov. 30, 2000). “Another consideration is

whether the spouse made ‘critical and unilateral decisions concerning the parties’

retirement funds and other assets in anticipation of [the] divorce.’” Calkins at ¶ 16, quoting

Smith v. Smith, 9th Dist. Summit No. 26013, 2012-Ohio-1716, ¶ 21.

       {¶9}   “While a trial court enjoys broad discretion in deciding whether to

compensate one spouse for the financial misconduct of the other, the initial finding of

financial misconduct must be supported by the manifest weight of the evidence.” Calkins,

2016-Ohio-1297, at ¶ 17, citing Davis, 2013-Ohio-211, at ¶ 77 and Smith v. Emery-Smith,

190 Ohio App.3d 335, 2010-Ohio-5302, 941 N.E.2d 1233, ¶ 50 (11th Dist.). Under this

standard, the reviewing court must consider all the evidence in the record, the reasonable

inferences, and the credibility of the witnesses to determine whether the trier of fact clearly

lost its way and created such a manifest miscarriage of justice that the decision must be

reversed. State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997); Smith v.

Smith, 11th Dist. Geauga No. 2013-G-3126, 2013-Ohio-4101, ¶ 42, citing Eastley v.

Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, 972 N.E.2d 517.

       {¶10} Here, the magistrate concluded that there was insufficient evidence to

support a finding of financial misconduct on the part of either party.


                                              4

Case No. 2021-G-0005
       {¶11} In her first assigned error, Sheila contends the trial court erred in adopting

this conclusion because Joseph committed financial misconduct by failing to disclose his

total income. She insists that Joseph failed to disclose approximately $18,500.00 worth

of income from repairing cars as “J&G Auto,” which he “ran through his checking account

statement in [2017,] the year prior to his filing for divorce.”

       {¶12} Joseph responds that J&G Auto is not a for-profit business. He testified that

he made anywhere from $800.00 to $1,500.00 in the two years prior to trial for assisting

a few family members and friends with vehicle repairs. Joseph’s testimony is that J&G

Auto is merely the name of a commercial account he opened at a local auto parts store

in order to receive a discount on parts used to repair the various vehicles. Joseph testified

that friends and family members charge on the account and then reimburse him for the

purchase. He deposits the funds in his checking account and then pays off the store

account. Joseph further testified that some deposits made to his checking account are

loans from his parents to help him pay bills, which he pays back when he is able.

       {¶13} With respect to Joseph’s income, the magistrate found as follows:

              7. [Joseph] works for the City of Cleveland Heights as a
              member of its road crew. In 2017 he had gross earnings of
              about $61,300. His duties include snowplowing, so his income
              can vary considerably from year to year depending on the
              amount of overtime he gets during the winter.

              8. [Joseph] has occasionally worked, and continues to work,
              on cars, doing maintenance, repairs and other miscellaneous
              mechanical jobs. He has earned relatively small amounts of
              money doing this – less than $2,000 in the two years before
              March 2020. He has an account at an auto parts store where
              he buys supplies and parts that he uses when he works on
              cars. He testified that the people on whose cars he works
              reimburse him for the parts and supplies he buys.



                                               5

Case No. 2021-G-0005
When considering whether either party was entitled to spousal support, the magistrate

found, in part, that “[Joseph’s] present earning ability is between $60,000 and $65,000

per year. There is insufficient evidence to permit the Court to find that [Joseph] earns any

profit from fixing cars.” The magistrate concluded that there is no evidence that Joseph

concealed money in order to defeat Sheila’s claim for marital property. Sheila points to

nothing in the record that convinces us it was error for the trial court to adopt this

conclusion.

       {¶14} Sheila’s first assigned error is without merit.

       {¶15} In his first assigned error, Joseph contends that the court should have found

that Sheila committed financial misconduct because she intentionally failed to disclose

certain bank accounts during the divorce proceedings that she also failed to disclose

during the marriage. Sheila has not responded to this argument on appeal.

       {¶16} The magistrate concluded as follows:

              Despite the obscurity surrounding the parties’ financial
              dealing, particularly [Sheila’s] tangled transactions involving
              the Huntington Bank accounts, this Magistrate has concluded
              that everything in those accounts is marital property. This
              Magistrate has rejected [Sheila’s] claims that money in the
              accounts is really her children’s. The total balances in those
              accounts remained relatively stable over several years, which
              suggests that no marital funds were concealed or spirited
              away. This is not to say that the parties spent money prudently
              or wisely, but only that there is no evidence that [Sheila] * * *
              concealed money or property to defeat [Joseph’s] claim for
              marital property. The Court’s only remedy for financial
              misconduct is financial – to compensate the wronged spouse
              for the marital property that the other misused. Unless there
              is evidence of the value of that property, the Court cannot offer
              that remedy.

       {¶17} Joseph does not direct us to anything in the record that establishes Sheila

made critical and unilateral decisions concerning marital assets in anticipation of divorce

                                             6

Case No. 2021-G-0005
or that she profited from her conduct. As stated, these accounts existed for several years,

during which time the total balances remained relatively stable. Further, the magistrate

concluded the funds in these accounts are marital property subject to distribution and not,

as Sheila claimed, belonging to her children. Although Sheila’s financial decisions and

belated disclosures with respect to these accounts could be characterized as less than

commendable, the conclusion that she did not engage in financial misconduct is not

against the manifest weight of the evidence.

       {¶18} Joseph’s first assigned error is without merit.

       {¶19} We next consider the parties’ multiple assigned errors pertaining to the trial

court’s adoption of the magistrate’s determinations of marital and separate property.

       {¶20} The allocation and division of marital and separate property is governed by

statute: “In divorce proceedings, the court shall * * * determine what constitutes marital

property and what constitutes separate property.          * * *    [U]pon making such a

determination, the court shall divide the marital and separate property equitably between

the spouses, in accordance with this section.” R.C. 3105.171(B).

       {¶21} “Separate property” includes “[a]ny real or personal property or interest in

real or personal property that was acquired by one spouse prior to the date of the

marriage[.]” R.C. 3105.171(A)(6)(a)(ii).

       {¶22} “Marital property” includes (i) all real and personal property currently owned

by one or both of the spouses that was “acquired by either or both of the spouses during

the marriage”; (ii) all interest that one or both of the spouses currently has in any real or

personal property that was “acquired by either or both of the spouses during the

marriage”; (iii) “income and appreciation on separate property, due to the labor, monetary,


                                             7

Case No. 2021-G-0005
or in-kind contribution of either or both of the spouses that occurred during the marriage”;

and (iv) certain participant accounts of either of the spouses to which moneys have been

deferred during the marriage plus any income derived from the investment of those

moneys during the marriage. R.C. 3105.171(A)(3)(a).

       {¶23} “Property acquired during marriage is presumed to be marital unless it can

be shown to be separate.” Sedivy v. Sedivy, 11th Dist. Geauga Nos. 2006-G-2687 &

2006-G-2702, 2007-Ohio-2313, ¶ 21, citing McLeod v. McLeod, 11th Dist. Lake No. 2000-

L-197, 2002-Ohio-3710, ¶ 16. “‘“[T]he party seeking to have a particular asset classified

as separate property has the burden of proof, by a preponderance of the evidence, to

trace the asset to separate property.”’” Speece v. Speece, 2021-Ohio-170, 167 N.E.3d

1, ¶ 35 (11th Dist.), quoting O’Grady v. O’Grady, 11th Dist. Trumbull No. 2003-T-0001,

2004-Ohio-3504, ¶ 48, quoting Smith v. Smith, 11th Dist. Trumbull No. 98-A-0034, 1999

WL 1488950, *4 (Oct. 15, 1999). A trial court’s characterization of property is a question

of fact that must be supported by the manifest weight of the evidence. Speece at ¶ 36.

       {¶24} Sheila’s second assigned error relates to the Huntington bank accounts

referenced above:

              [Sheila 2.] The trial court erred in finding that the defendant-
              appellant transferred money between accounts to “hide”
              money from the plaintiff-appellee is [sic] inconsistent with the
              fact that the money was clearly identified in the accounts
              assigned for her children and for payment of her bills in a
              methodical manner as the parties had agreed to keep their
              accounts separate and was not marital property.

       {¶25} Sheila’s issue presented for review questions whether the court erred in

finding that she “hid” money from Joseph by transferring money between accounts. The




                                             8

Case No. 2021-G-0005
substance of her argument, however, is that the court erred in determining that each of

these accounts was marital property.

       {¶26} Sheila opened multiple accounts at Huntington Bank in 2014. In 2017,

Sheila changed the accounts from individual to joint and survivor, with the parties’ adult

daughter listed as a signator. There were numerous deposits to and withdrawals from

these accounts throughout the years, some of which were made by their daughter and

some by Sheila’s adult son from a previous marriage.         There were also numerous

transfers made among and between the various accounts. Nevertheless, the average

total balance of all the accounts remained essentially the same from 2015 through 2018.

       {¶27} Sheila testified that each account is used by her for a specific purpose and

that some of the accounts belong to her three children. The magistrate found that Sheila

offered no credible explanation for her management and use of these accounts and

accorded her testimony little weight. There was no evidence, however, that the funds in

the accounts were used improperly. Thus, the magistrate determined the funds in these

multiple accounts are marital property subject to equitable division.

       {¶28} Sheila did not meet her burden to establish that the funds in the accounts

were acquired prior to the date of the marriage or that they otherwise constituted separate

property. Further, the court’s determination that Sheila owns each of the accounts, and

not her children, is not against the manifest weight of the evidence.

       {¶29} Sheila’s second assigned error is without merit.

       {¶30} In her third assigned error, Sheila contends that the trial court erred in

finding that Joseph reimbursed her for personal property she lost in a barn fire during the

marriage:


                                             9

Case No. 2021-G-0005
              [Sheila 3.] The trial court erred in finding that the plaintiff-
              appellee did pay defendant-appellant for her personal
              property resulting from the barn fire is [sic] inconsistent with
              the plaintiff-appellee’s own testimony.

       {¶31} A fire occurred at the parties’ residence in 2012, destroying the barn and its

contents. The insurer inventoried the destroyed personal property, nearly all of which

was less than five years old, and paid out approximately $37,060.00. Sheila testified that

property with a total value of $11,550.56 belonged to her. Sheila testified that she asked

Joseph to pay her $11,550.56 from the insurance proceeds and that he could keep the

remainder. She testified that Joseph never paid her. Joseph testified that he did pay

Sheila for personal property that she replaced but could not remember how much he paid

her or how he paid her, i.e., with cash or by check. Joseph also testified that Sheila

agreed to remove her name from the mortgage on the marital home in exchange for

Joseph using $10,000.00 of the insurance proceeds towards refinancing the home.

       {¶32} All of the destroyed property Sheila claimed as “hers” was marital property,

as it was acquired during the marriage and was not otherwise demonstrated to be

separate property. The magistrate found Sheila’s testimony as to the issue of payment

from Joseph was not credible and that she did receive at least $11,000.00 in the form of

two deposits to a credit union account solely in her name. This finding is not inconsistent

with Joseph’s testimony. Further, the magistrate’s decision on this issue is not against

the manifest weight of the evidence.

       {¶33} Sheila’s third assigned error is without merit.

       {¶34} Next, both parties challenge the court’s determination regarding real

property that served as the parties’ marital residence until 2007:



                                            10

Case No. 2021-G-0005
              [Joseph 2.] The trial court erred and/or abused its discretion
              by failing to find 100% of the equity in the property located at
              22400 Seabrooke Avenue, Euclid, OH 44123 was marital.

              [Sheila 4.] The trial court erred in finding that the property
              located at 22400 Seabrooke Avenue, Euclid, OH 44123 was
              separate property but awarded the Plaintiff a marital interest
              in said property in the sum of $25,095.

       {¶35} With respect to the Seabrooke Avenue property, the magistrate made the

following findings of fact:

              26. [Sheila’s] mother owned the residence at 22400
              Seabrook, in Euclid, for some years before the parties’
              marriage. It appears that [Sheila] owned a part interest in this
              property before 1998. In or about 2007, [Sheila’s] mother
              quitclaimed her remaining interest in the property to [Sheila].
              The Seabrook property is [Sheila’s] separate property.

              27. The parties stipulated that the Seabrook house has a
              current fair market value of $70,000.

              28. In 2000, the parties took out an equity line of credit
              secured by the Seabrook house. The loan proceeds were
              about $25,095. They used the money to improve the house.
              The parties did some of the work themselves, and hired
              contractors to do other work. They added a third-floor master
              suite, and performed or had contractors do electrical,
              plumbing, and drywall work.

              29. Neither party offered testimony of the value of the
              Seabrook house before and after the improvement work was
              done.

              30. By 2002, the first equity line had been paid in full. The
              parties took out another loan for $45,000, using the Seabrook
              house as security, in 2003. They used the money to buy cars
              and to pay off debt. There is some evidence that they may
              have used a part of that money to make improvements at the
              Seabrook house, but the evidence is fragmentary and
              unclear. In 2004, they again borrowed money secured by a
              mortgage on the house, obtaining a $75,000 line of credit. The
              evidence is unclear as to what the parties did with this money.
              There is insufficient evidence to enable this Magistrate to find
              that the parties invested any money from the 2003 and 2004

                                            11

Case No. 2021-G-0005
              loans in improvements to the house. [Sheila] testified that the
              parties used $33,000 of the loan proceeds to buy lots at the
              Pymatuning campground. This testimony is not credible. A
              modest balance of this last line of credit remains outstanding.

              31. There is a marital interest in the Seabrook property that
              stems from the investment of marital money – the loan
              proceeds – and the parties’ labor in the improvements they
              made in 2000 with the proceeds of the equity line. The parties
              offered no evidence of the actual increase in the property’s
              value that resulted from those improvements. In the absence
              of other evidence of the increase in the property’s value, this
              Magistrate finds that its value increased by an amount equal
              to the loan proceeds. The marital interest in the Seabrook
              house is $25,095.

       {¶36} Joseph contends it was error for the court to not find that all of the equity in

the Seabrooke property was marital property.         He asserts that the refinancing and

utilization of marital funds to pay off equity loans on the property, as well as his provision

of labor to improve the property, renders the entire fair market value marital property.

       {¶37} “The commingling of separate property with other property of any type does

not destroy the identity of the separate property as separate property, except when the

separate property is not traceable.” (Emphasis added.) R.C. 3105.171(A)(6)(b). “Thus,

traceability has become the focus when determining whether separate property has lost

its separate character after being commingled with marital property. The party seeking

to have a particular asset classified as separate property has the burden of proof, by a

preponderance of the evidence, to trace the asset to separate property.”             (Internal

citations omitted.) Peck v. Peck, 96 Ohio App.3d 731, 734, 645 N.E.2d 1300 (12th

Dist.1994); Speece, 2021-Ohio-170, at ¶ 34-35.

       {¶38} The parties stipulated that the Seabrooke property has a current fair market

value of $70,000.00. By finding that the value of the property had increased by an amount


                                             12

Case No. 2021-G-0005
equal to the $25,095.00 loan proceeds, the magistrate essentially found that the equity in

the property at the time of the marriage was $44,905.00 and that this amount is Sheila’s

separate property. However, Sheila presented no documentation or other evidence to

sufficiently trace this amount to her separate property. Because she did not meet her

burden to trace the amount of separate property, the commingling of the Seabrooke

property with the marital estate during the parties’ 21-year marriage—i.e., the loan

proceeds used for improvements, the marital funds used to pay off the loan, and the

parties’ own labor—destroyed its identity as separate property. See, e.g., Sicilia v. Sicilia,

7th Dist. Columbiana No. 01 CO 57, 2002-Ohio-6893, ¶ 8, citing Peck at 734 (“When

there is conflicting testimony as to the amount of separate property in a marital home and

no documentation is offered in support of either parties’ testimony, the trial court does not

abuse its discretion by coming to the conclusion that the entire marital home was marital

property and none of it constituted separate property.”).

       {¶39} We therefore conclude that the magistrate’s finding regarding the

Seabrooke property is against the manifest weight of the evidence. The entire amount of

equity in the home must be considered marital property. This error renders this court

unable to fully review the trial court’s decision regarding the division of marital property.

Thus, this matter will be remanded to the trial court for further proceedings.

       {¶40} Joseph’s second assigned error has merit.

       {¶41} On her part, Sheila contends it was error to find the Seabrooke property

was separate property, while finding a marital interest in an amount equal to the 2000 line

of credit. Sheila’s argument as to why this was error is less than clear. She appears to

suggest that because the parties maintained separate bank accounts, marital funds were


                                             13

Case No. 2021-G-0005
not used to pay the monthly amortization payment. The definition of “marital property”

defeats this suggestion. See R.C. 3105.171(A)(3)(a). Nevertheless, our disposition of

Joseph’s second assigned error renders her argument moot.

       {¶42} Sheila’s fourth assigned error is without merit.

       {¶43} In her fifth assigned error, Sheila contends the trial court’s valuation of the

marital interest in the parties’ timeshare is not based on credible evidence:

              [Sheila 5.] The trial court erred and abused its discretion in
              finding that the marital interest in Westgate Resorts
              Timeshare, intangible personal property, was valued at
              $25,300, not based on any credible evidence or appraisal.

       {¶44} The magistrate found as follows:

              36. In 2006, the parties bought a timeshare in Gatlinburg,
              Tennessee from Westgate Resorts, for $14,900. [Sheila]
              charged the down payment of $1500 to her credit card and
              made monthly payments on the balance.

              37. Over the following several years, the parties together, or
              [Sheila] separately, upgraded the timeshare about five times.
              [Joseph] was removed as an owner of the timeshare in 2013,
              and [Sheila] upgraded the timeshare three times after that.
              The final upgrade, in 2018, cost $54,300. [Sheila] financed
              $29,000 of that amount, presumably paying the remainder by
              rolling over the equity that accumulated. The value of the
              timeshare is $54,300, less the balance due of the financed
              amount. The evidence does not disclose that current
              outstanding balance. The acquisition of the timeshare, and all
              upgrades, occurred during the marriage.

              38. Absent evidence as to the current balance on the debt
              incurred for the latest upgrade, this Magistrate will assume
              that the balance due is $29,000 and that the marital interest
              in the timeshare is $25,300, the amount of the equity before
              the 2018 upgrade.

       {¶45} Sheila contends that because the value of the timeshare is questionable, it

should be ordered sold and the value split between the two parties. Joseph responds


                                            14

Case No. 2021-G-0005
that the value of the timeshare is not questionable, as he introduced documents received

directly from Westgate establishing the timeshare’s value, to which Sheila produced no

evidence or authority to the contrary.

       {¶46} Sheila’s entire argument is that “anyone should note a timeshare is

intangible personal property that gives the owner the right to pay maintenance fees that

allows the use of its premises for a period of time and in effect has no intrinsic value

(equity) that would allow it to be sold for the price that is owed.” She provides this court

with no citation to any authority in support of her argument, nor does she direct us to

anything in the record that convinces us the trial court abused its discretion in its valuation

of this asset.

       {¶47} Sheila’s fifth assigned error is without merit.

       {¶48} In her sixth assigned error, Sheila contends the trial court failed to consider

the valuation of the parties’ OPERS retirement accounts:

                 [Sheila 6.] The trial court erred when it failed to consider the
                 valuation of the parties OPERS retirement accounts as marital
                 and separate property (premarital) when dividing the marital
                 property.

       {¶49} “In making a division of marital property and in determining whether to make

and the amount of any distributive award under this section, the court shall consider all of

the following factors: * * * Any retirement benefits of the spouses, excluding the social

security benefits of a spouse except as may be relevant for purposes of dividing a public

pension * * *.” R.C. 3105.171(F)(9).

       {¶50} Generally, pension or retirement benefits earned during the marriage are

marital assets and a factor to be considered in the division of property. Hoyt v. Hoyt, 53

Ohio St.3d 177, 178, 559 N.E.2d 1292 (1990). “When considering a fair and equitable

                                               15

Case No. 2021-G-0005
distribution of pension or retirement benefits in a divorce, the trial court must apply its

discretion based upon the circumstances of the case, the status of the parties, the nature,

terms and conditions of the pension or retirement plan, and the reasonableness of the

result.” Id. at paragraph one of the syllabus. “The trial court should attempt to preserve

the pension or retirement asset in order that each party can procure the most benefit, and

should attempt to disentangle the parties’ economic partnership so as to create a

conclusion and finality to their marriage.” Id. at paragraph two of the syllabus.

       {¶51} “[A]ny given pension or retirement fund is not necessarily subject to direct

division but is subject to evaluation and consideration in making an equitable distribution

of both parties’ marital assets.” Id. at 180. “There are several alternatives to a direct [ ]

division, such as an immediate offset or a current assignment of proportionate shares,

with either a current distribution or a deferred distribution.” Id. at 181.

       {¶52} “In some instances, the parties’ pension and retirement funds may be the

most significant marital asset of one or both spouses.            Thus the trial court must

understand the intricacies and terms of any given plan and, if necessary, require both of

the parties to submit evidence on the matter in order to make an informed decision.” Id.,

citing Willis v. Willis, 19 Ohio App.3d 45, 48, 482 N.E.2d 1274 (11th Dist.1984). “[W]here

circumstances permit, the trial court should attempt to ascertain the optimum value the

pension or retirement benefit has to the parties as a couple, based upon the nature and

terms of the plan. The trial court should structure a division which will best preserve the

fund and procure the most benefit to each party.” Hoyt at 183.

       {¶53} Here, both parties have an OPERS retirement account, at least some

portion of which is marital property. Sheila voluntarily retired in November 2017 and


                                              16

Case No. 2021-G-0005
began receiving a monthly benefit from her election of a single-life annuity, which ceases

upon her death. Joseph is not yet eligible for retirement. The parties presented evidence

of the cash-out, or refundable, values of their OPERS accounts. Sheila introduced two

letters from OPERS, dated May 16, 2018, which provide that the premarital portion of her

account was valued at $51,261.12 (01/01/1987 through 02/29/2000) and the marital

portion of her account was valued at $118,403.28 (03/01/2000 through 11/30/2017).

Joseph introduced his OPERS 2018 annual statement, which provides that his

“refundable account” as of December 31, 2018, was $208,159.89. This statement does

not provide a premarital and marital valuation, but it does indicate that Joseph had

accumulated 23.75 years of service credit.

      {¶54} Much discussion was held on the record between counsel and the

magistrate as to obtaining an actuarial value of the accounts. The magistrate also

suggested that one equitable and less aggravating solution would be if the parties agreed

not to divide the accounts. Eventually, the magistrate instructed counsel that either both

accounts get valued by a pension evaluator or the parties agree not to value and divide

the accounts. At that time, counsel agreed to obtain valuations. Nine months passed

between this instruction and the last day of trial. On that last day, it was made apparent

that neither party had obtained a valuation of their OPERS account.

      {¶55} The magistrate concluded “that an equal division of the parties’ retirement

benefits, by means of an equalization of the present cash out values or present actuarial

values, or by the use of division of property orders, would be inequitable.” The court

adopted the magistrate’s recommendation to “award each party’s OPERS annuity rights

to him or her free from any claim by the other.” The reasons given for this outcome are


                                             17

Case No. 2021-G-0005
as follows: “the Court cannot ascertain [the present actuarial] values and provide for a

current division for cash”; “it would be inequitable to subject both parties’ OPERS annuity

benefits to division of property orders”; and “dividing the parties’ OPERS retirement

annuities would keep the parties financially entangled for many years.”

       {¶56} We agree that the trial court erred in allocating to the parties the entirety of

their respective accounts without assigning values to the accounts. Despite the lack of

evidence noted by the magistrate, the court still had a duty to value and equitably divide

the marital assets. While “the court does have broad discretion to develop some measure

of value[, it] is not privileged to omit valuation altogether. A party’s failure to put on any

evidence does not permit assigning an unknown as value.” (Citation omitted.) Willis, 19

Ohio App.3d at 48; see also Weller v. Weller, 11th Dist. Geauga No. 2004-G-2599, 2005-

Ohio-6892, ¶ 34.

       {¶57} Due to the trial court’s failure to affix a value to the parties’ retirement

accounts, this court is unable to fully review the trial court’s decision regarding the

equitable division of marital assets. See Willis at 48; Connolly v. Connolly, 70 Ohio

App.3d 738, 744, 591 N.E.2d 1362 (8th Dist.1990). Thus, this matter will be remanded

to the trial court for further proceedings.

       {¶58} Sheila’s sixth assignment of error has merit.

       {¶59} Finally, in his third assigned error, Joseph challenges the trial court’s award

of attorney fees:

              [Joseph 3.] The trial court erred and/or abused its discretion
              by awarding only $10,000.00 in attorney fees to
              appellee/cross-appellant.




                                              18

Case No. 2021-G-0005
       {¶60} “In an action for divorce, * * * a court may award all or part of reasonable

attorney’s fees and litigation expenses to either party if the court finds the award equitable.

In determining whether an award is equitable, the court may consider the parties’ marital

assets and income, any award of temporary spousal support, the conduct of the parties,

and any other relevant factors the court deems appropriate.” R.C. 3105.73(A).

       {¶61} “An award of attorney fees is a matter within the sound discretion of the trial

court. A decision to not award fees may not be reversed absent a clear abuse of

discretion.” Layne v. Layne, 83 Ohio App.3d 559, 568, 615 N.E.2d 332 (2d Dist.1992),

citing Birath v. Birath, 53 Ohio App.3d 31, 558 N.E.2d 63 (10th Dist.1988).

       {¶62} Joseph requested the trial court award him all of his attorney’s fees and

expenses, which totaled $42,299.80 prior to the last day of trial. The magistrate found

that Joseph’s attorney is a skilled domestic relations lawyer; that all of her services were

reasonably necessary; and that she billed a reasonable rate, even less than she

sometimes charges in other cases due to Joseph’s income and assets. Accordingly, the

magistrate awarded Joseph attorney’s fees in the sum of $10,000.00, further finding as

follows:

              Throughout the pendency of this case, [Sheila] evinced what
              can best be described as a cavalier disdain for the legal
              process and for [Joseph’s] rights. She failed to participate in a
              scheduled mediation, claiming she forgot. She failed to
              produce documents regarding her assets, which forced
              [Joseph] to issue a large number of subpoenas for those
              records. She told [Joseph] that she was going to hide assets
              from him, and the evidence shows that she tried to do exactly
              that by obscuring her financial transactions. Her conduct
              made it inordinately difficult for [Joseph] to determine the
              nature, extent, and value of marital assets.




                                              19

Case No. 2021-G-0005
       {¶63} Joseph contends it was an abuse of discretion to award him only

$10,000.00 after finding the total of his attorney’s fees were reasonable and necessary,

and that the total of attorney’s fees was “overwhelming related to [Sheila’s] contemptuous

behavior, financial misconduct, and total disdain for the legal system.” Sheila does not

respond to this argument on appeal. However, considering the parties’ assets and

income, we conclude the court’s decision to make a partial award of Joseph’s attorney

fees was not a clear abuse of discretion.

       {¶64} Joseph’s third assignment of error is without merit.

       {¶65} The judgment of the Geauga County Court of Common Pleas is affirmed in

part and reversed in part. Pursuant to our discussion under Joseph’s second assigned

error and Sheila’s sixth assigned error, this matter is remanded to the trial court for further

proceedings consistent with this opinion.



CYNTHIA WESTCOTT RICE, J.,

JOHN J. EKLUND, J.,

concur.




                                              20

Case No. 2021-G-0005